         Case 5:20-cv-00297-TES Document 24 Filed 09/30/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


CHRISTOPHER GRANGER,

        Plaintiff,

v.                                                    CIVIL ACTION NO.
                                                       5:20‐cv‐00297‐TES
THOMAS H. WILSON, LYNN HAM, and
CHRISTOPHER BRIAN JARRARD,

        Defendants.


             ORDER GRANTING LYNN HAM’S MOTION TO DISMISS



       In Granger v. Wilson, No. 5:20‐cv‐00297‐TES, 2020 WL 5223305 (M.D.Ga. Sept. 1,

 2020), this Court granted Thomas H. Wilson and Christopher Brian Jarrard’s motions to

 dismiss Christopher Granger’s claims against them. [Doc. 16]. Now Defendant Lynn

 Ham asks this Court to dismiss Granger’s claims against her. [Doc. 19]. For the reasons

 set forth below, this Court GRANTS Ham’s Motion to Dismiss.

                              FACTUAL BACKGROUND

       On June 22, 2020, Christopher Granger (“Granger”), acting pro se, sued Thomas

 H. Wilson, Chief Judge of the Superior Court for the Towaliga Judicial Circuit (“Judge

 Wilson”), Lynn Ham, Clerk of the Superior Court of Monroe County (“Ham”), and

 Christopher Brian Jarrard, Attorney at Law (“Jarrard”) (collectively “Defendants”), in

 the Superior Court of Monroe County. [Doc. 1‐2, pp. 1–11]. Granger complained of
         Case 5:20-cv-00297-TES Document 24 Filed 09/30/20 Page 2 of 12




various federal constitutional violations and state causes of action and properly

perfected service soon thereafter. [Id.]. On July 16 and 23, respectively, Ham and Judge

Wilson filed answers to Granger’s Complaint in state court. [Id. at pp. 12–22, 23–33].

That same day, Judge Wilson, with the consent of Ham and Jarrard, filed a Notice of

Removal in the United States District Court for the Middle District of Georgia. [Doc. 1,

pp. 1–4]. On July 28, Judge Wilson filed a Motion for Judgment on the Pleadings

pursuant to Federal Rule of Civil Procedure 12(c) in this Court. [Doc. 3]; [Doc. 3‐1]. On

July 30, Jarrard filed a Motion to Dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6) in this Court. [Doc. 7]; [Doc. 7‐1].

       On August 13, Granger filed a Response to Judge Wilson’s Motion for Judgment

on the Pleadings [Doc. 10] and a Response to Jarrard’s Motion to Dismiss [Doc. 11]. On

August 27, Judge Wilson and Jarrard replied to Granger’s responses. [Doc. 14]; [Doc.

15]. This Court granted Wilson and Jarrard’s motions. [Doc. 16]. Ham then filed this

Motion to Dismiss [Doc. 19]. Granger never filed a response. Thus, the motion is ready

for a decision.

                                        DISCUSSION

       A.     Applicable Standards

              1.      Pro se Pleading Standard

       “A document filed pro se is ‘to be liberally construed,’ and ‘a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than


                                                2
         Case 5:20-cv-00297-TES Document 24 Filed 09/30/20 Page 3 of 12




formal pleadings drafted by lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

Estelle v. Gamble, 429 U.S. 97 (1976)); see also Fed. R. Civ. P. 8(e) (“Pleadings must be

construed so as to do justice.”). However, the Eleventh Circuit has clarified that this

“liberal construction” standard “does not give a court license to serve as de

facto counsel for a party, or to rewrite an otherwise deficient pleading in order to

sustain an action.” Lowe v. Delta Air Lines Inc., 730 F. App’x 724, 728 (11th Cir. 2018), cert.

denied, 139 S. Ct. 431 (2018) (quoting Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168–69

(11th Cir. 2014)). Furthermore, even a pro se litigant must adhere to the Federal Rules of

Civil Procedure. See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989).


              2.      Motion to Dismiss Standard

       When ruling on a Rule 12(b)(6) motion, district courts must accept the facts set

forth in the complaint as true. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007). A

complaint survives a motion to dismiss if it alleges sufficient factual matter (accepted as

true) that states a claim for relief that is plausible on its face. McCullough v. Finley, 907

F.3d 1324, 1333 (11th Cir. 2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009)). In

fact, a well‐pled complaint “may proceed even if it strikes a savvy judge that actual

proof of those facts is improbable, and that a recovery is very remote and unlikely.”

Twombly, 550 U.S. at 556 (citations omitted).

       Although Federal Rule of Civil Procedure 8 does not require detailed factual

allegations, it does require “more than [ ] unadorned, the‐defendant‐unlawfully‐

                                               3
         Case 5:20-cv-00297-TES Document 24 Filed 09/30/20 Page 4 of 12




harmed‐me accusation[s].” McCullough, 907 F.3d at 1333 (citation omitted). To decide

whether a complaint survives a motion to dismiss, district courts use a two‐step

framework. Id. The first step is to identify the allegations that are “no more than mere

conclusions.” Id. (quoting Iqbal, 556 U.S. at 679). “Conclusory allegations are not entitled

to the assumption of truth.” Id. (citation omitted). After disregarding the conclusory

allegations, the second step is to “assume any remaining factual allegations are true and

determine whether those factual allegations ‘plausibly give rise to an entitlement to

relief.’’’ Id. (quoting Iqbal, 556 U.S. at 679).

       Furthermore, a complaint attacked by a 12(b)(6) motion is subject to dismissal

when it fails to “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Twombly, 550 U.S. at 555. “A plaintiff must plead more than labels

and conclusions or a formulaic recitation of the elements of a cause of action.”

McCullough, 907 F.3d at 1333; see also Twombly, 550 U.S. at 555. “To be sure, a plaintiff

may use legal conclusions to structure his complaint, but legal conclusions ‘must be

supported by factual allegations.’” McCullough, 907 F.3d at 1333 (quoting Iqbal, 556 U.S.

at 679). While courts, in ruling on a motion to dismiss, must take all the factual

allegations in the complaint as true; they are not bound to accept a legal conclusion

couched as a factual allegation. Iqbal, 556 U.S. at 678. Courts must “identify conclusory

allegations and then discard them—not ‘on the ground that they are unrealistic or




                                                   4
        Case 5:20-cv-00297-TES Document 24 Filed 09/30/20 Page 5 of 12




nonsensical’ but because their conclusory nature ‘disentitles them to the presumption of

truth.’” McCullough, 907 F.3d at 1333 (quoting Iqbal, 556 U.S. at 681).

       The issue to be decided when considering a motion to dismiss is not whether the

claimant will ultimately prevail, but “whether the claimant is entitled to offer evidence

to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

grounds by Davis v. Scheuer, 468 U.S. 183 (1984). The factual allegations in a complaint

“must be enough to raise a right to relief above the speculative level” and cannot

“merely create[] a suspicion of a legally cognizable right of action.” Twombly, 550 U.S. at

545, 555. Finally, complaints that tender “‘naked assertion[s]’ devoid of ‘further factual

enhancement’” will not survive against a motion to dismiss. Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 557). Stated differently, the complaint must allege enough

facts “to raise a reasonable expectation that discovery will reveal evidence” supporting

a claim. Twombly, 550 U.S. at 556.

       B.     Granger’s Claims Against Ham

       The first category of claims Granger makes are those he explicitly alleges against

all three of the Defendants at once, Ham included. Granger alleges a “trespass on the

case” cause of action against the Defendants because they “held court (behind closed

doors).” [Doc. 1‐2, p. 5]. Granger alleges that this violated his Due Process rights and

caused him harm. [Id.]. Granger states that after February 21, 2020, the Defendants “did

not copy and or send the Plaintiff any notification of papers being filed into the court


                                              5
         Case 5:20-cv-00297-TES Document 24 Filed 09/30/20 Page 6 of 12




and have deprived the Plaintiff to his right to defend his name.” [Id.]. Granger also

alleges a “trespass” cause of action against all of the Defendants for their “attempt[] to

administer his estate without [his] permission,” causing him harm. [Id. at p. 7]. Granger

seeks “$25,000 per defendant plus court costs and interest of 15 percent from the date of

2/21/20,” but Granger acknowledges that the jury is free to award damages in excess of

this amount if they so desire. [Id.].

       The second category of claims Granger makes are made individually against

each Defendant, but are alleged identically against all three. Granger alleges that each

Defendant has taken an oath to uphold and act in agreement with the United States

Constitution and has violated that oath. [Id. at pp. 5–7]. Granger attached as exhibits to

his Complaint copies of Judge Wilson and Ham’s signed oaths for the positions of Judge

of the Superior Court and Clerk of the Superior Court, respectively. [Id. at pp. 3–4].

Granger also alleges that each Defendant has violated the Supremacy Clause of the

United States Constitution by “attempting to circumvent the United States Constitution

by applying statutes and codes that violate [his] Due Process.” [Id. at pp. 6–7]. Granger

also alleges that each Defendant has violated his Fourth Amendment right to be free

from unreasonable seizure, his Fifth and Fourteenth Amendment right to not be

deprived of property without Due Process, and his Seventh Amendment right to a trial

by jury. [Id.].




                                             6
        Case 5:20-cv-00297-TES Document 24 Filed 09/30/20 Page 7 of 12




       Further, Granger alleges that Ham “has failed to perform her duties as Clerk of

Court by failing to send copies of any orders to the Plaintiff after 2/21/20, and she

caused harm to the Plaintiff.” [Id. at p. 6]. Granger also alleges that Ham has “conspired

with the other defendants to deny [him] of his Unalienable Rights as recognized by the

United States Constitution.” [Id.].

       C.     Construing Granger’s Claims According to the Applicable Pro Se
              Standard

       The Court must construe pro se pleadings liberally. See Discussion, Section A(1),

supra. Doing so, the Court interprets the claimed constitutional violations and money

damages in Granger’s Complaint as claims pursuant to 42 U.S.C. § 1983. The Court also

recognizes several attempts to allege state‐law causes of action: trespass, [Doc. 1‐2, p. 7

(“The Defendants have Trespassed on the Plaintiff by attempting to administer his

estate without permission from the Plaintiff.”)]; a private cause of action for violation of

a public official’s oath of office, [id. at pp. 5–7 (alleging that each defendant has violated

their respective oath of office, and in the case of Judge Wilson and Ham have “opened

[themselves] up to person[al] liabilities in this matter”)]; and conspiracy [id. at pp. 5–7

(“Defendants held court (behind closed doors)” and worked together to harm Granger)

(Ham “has conspired with the other defendants . . . .”) (Jarrard “has conspired to

prevent the Plaintiff from his Due Process of law . . . .”)].

       D.     Ham’s Motion to Dismiss

       Granger fails to state a claim against Ham because Ham “enjoys absolute
                                               7
           Case 5:20-cv-00297-TES Document 24 Filed 09/30/20 Page 8 of 12




immunity from suit for judicial acts performed within the jurisdiction of h[er] court.”

McCullough, 907 F.3d at 1330. Judicial immunity extends not only to judges, but also to

individuals who, like clerks of court, “are themselves integral parts of the judicial

process.” Roland v. Phillips, 19 F.3d 552, 555 (11th Cir. 1994). “Few doctrines are more

solidly established at common law” than absolute judicial immunity. Pierson v. Ray, 386

U.S. 547, 553–54 (1967). Since judicial immunity is an immunity “from suit,” it shields a

judicial actor from constitutional claims and state‐law claims alike. McCullough, 907 F.3d

at 1330.

       There are two ways a plaintiff can pierce judicial immunity. The first way is to

show that the actor was not acting in his or her judicial capacity. Mireles v. Waco, 502

U.S. 9, 11 (1991); McCullough, 907 F.3d at 1330. The second way is to show that the actor

“has acted in the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356–

57 (1978); McCullough, 907 F.3d at 1332.

               1.    Judicial Capacity

       Granger’s allegations fail to show that Ham was acting outside of her judicial

capacity. All of Granger’s complaints about Ham involve the performance of her duties

as clerk of court. To determine whether a defendant is engaged in a judicial act, courts

look to “the nature and function of his act, not the propriety of the act itself, and

consider whether the nature and function of the particular act is judicial.” McCullough,

907 F.3d at 1330–31 (citing Mireles, 502 U.S. at 13). “[M]otivation is irrelevant” to this


                                              8
        Case 5:20-cv-00297-TES Document 24 Filed 09/30/20 Page 9 of 12




inquiry because a “judge [and clerk] enjoys absolute immunity for judicial acts

regardless of whether he made a mistake, acted maliciously, or exceeded his authority.”

Id. at 1331 (citing Dykes v. Hosemann, 776 F.2d 942, 947 (11th Cir. 1985) (en banc)). Even if

“tragic consequences” result from the complained‐of judicial acts, absolute immunity

remains intact. Id. (quoting Stump, 435 U.S. at 363).

       The Eleventh Circuit determines whether the nature and function of an alleged

act is judicial by considering four factors:

       (1) the precise act complained of is a normal judicial function; (2) the events
       involved occurred in the judge’s chambers; (3) the controversy centered
       around a case then pending before the judge; and (4) the confrontation arose
       directly and immediately out of a visit to the judge in his official capacity.

Id. (citing Dykes, 776 F.2d at 946). These factors point unequivocally to Ham immunity

from Granger’s claims. Granger’s allegations, even the wholly conclusory ones, show

that Ham’s complained‐of actions are purely judicial.

       The first factor—whether the precise act complained of is a normal judicial

function—heavily favors immunity here. Granger complains that Ham did not send

notifications to Granger when she should have. [Doc. 1‐2, p 6]. These acts are judicial in

nature and function. McCullough, 907 F.3d at 1330‐31.

       Granger argues that Ham was engaged in a purely administrative task, as was

the case in Forrester v. White, 484 U.S. 219 (1988). But in Forrester, the function at issue

was a judge demoting a subordinate court employee on the basis of her sex. Forrester,

484 U.S. at 220–21. The situation in Forrester is distinct from Granger’s allegations.
                                               9
         Case 5:20-cv-00297-TES Document 24 Filed 09/30/20 Page 10 of 12




Granger’s complaints are those of a litigant against a clerk of court, not those of an

employee against an employer.

        Granger fails under the other factors, too. Granger alleges no facts that implicate

the second factor—whether the events involved occurred in the judge’s chambers.

Granger opens his Complaint by stating that “[d]efendants held court (behind closed

doors).” [Doc. 1‐2, p. 5]. But Granger “fails to provide the facts from which one could

draw such a conclusion,” specifically, whether the proceedings themselves were held in

private, i.e., the judge’s office, or whether the attorneys and the judge had a conference.

McCullough, 907 F.3d at 1334. Moreover, Granger never adds any facts to establish

whether the underlying proceeding about which he complains was civil or criminal or

even if he was an affected party.1

        Granger also fails to plead facts implicating the third and fourth factors—

whether the controversy centered around a case then pending before the court, and

whether the confrontation arose directly or immediately out of a visit to the judicial

officer in her official capacity. Granger’s allegations about Ham are no more than

disjunctive and conclusory references to trespass, not properly sending Granger court




1 While he mentions an attempt to “administer his estate,” Granger never states how his “estate” could be
administered in a superior court since Georgia law provides that probate courts have exclusive
jurisdiction over the administration of estates. O.C.G.A. § 15‐9‐30(a). Nor does Granger explain how his
“estate” could be administered while he is still alive.
                                                   10
        Case 5:20-cv-00297-TES Document 24 Filed 09/30/20 Page 11 of 12




filings, and conspiracy, all of which are “too chimerical to be maintained.” Iqbal, 556

U.S. at 681; see also Discussion, Section B(1), B(2), supra.

                2.    In Excess of Jurisdiction

       Because Ham’s acts are judicial, she will enjoy absolute judicial immunity unless

Granger shows that she acted “in the clear absence of all jurisdiction.” Stump, 435 U.S. at

357; McCullough, 907 F.3d at 1332. One “acts in ‘clear absence of all jurisdiction’ only if

he lacked subject‐matter jurisdiction.” McCullough, 907 F.3d at 1332 (quoting Dykes, 776

F.2d at 947–49). Granger makes no claims that show she acted in clear excess of

jurisdiction.

       E.       Conspiracy Claims Against Ham

       Granger accuses Ham of conspiracy, stating that she “has conspired with the

other defendants to deny the Plaintiff of his unalienable rights as recognized by the

United States Constitution.” [Id. at p. 6]. Granger also alleges that the Defendants “held

court (behind closed doors),” did not notify Granger of any filings made with the court

after 2/21/20, and “attempt[ed] to administer his estate without his permission.” [Id. at

pp. 5, 7]. The Eleventh Circuit has dismissed a claim against a clerk of court on the

grounds of judicial immunity when the claimant alleged the clerk and another

defendant conspired with one another about the judicial act complained of. See Dykes v.

Hosemann, 743 F.2d 1488, 1495 (11th Cir. 1984) (citing Scott v. Dixon, 720 F.2d 1542, 1546‐

47 (11th Cir. 1983)). Even if Granger had properly alleged a conspiracy claim between


                                               11
       Case 5:20-cv-00297-TES Document 24 Filed 09/30/20 Page 12 of 12




Ham and the other defendants, which he did not, Ham would still be shielded by

judicial immunity from that claim. See Granger v. Wilson, No. 5:20‐cv‐00297‐TES, 2020

WL 5223305, at *14–18 (M.D.Ga. Sept. 1, 2020).

                                    CONCLUSION

      For the reasons discussed above, the Court GRANTS Ham’s Motion to Dismiss

[Doc. 19]. Accordingly, now that Plaintiff’s claims against Ham are dismissed, a final

entry of judgment many be entered and the CLERK should close the case.

      SO ORDERED, this 30th day of September, 2020.

                                         s/TILMAN E. SELF, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                           12
